DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022, 04/05/2022 & 06/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claim 19 has been renumbered to Claim 18..

Allowable Subject Matter
Claim(s) 5-9, 14, 15, 16, 17, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. Claim 5, Claim 4 and Claim 2 combined). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2018/0317157 A1) and further in view of Du et al. (US 2020/0162270 A1). 
Re Claim 1, 10 & 11, Baek teaches a method comprising: 
receiving, by a session management function (SMF) from a policy control function (PCF), (Baek; FIG. 1; Summary; A SMF and a policy control function.) 
a domain name system (DNS) configuration policy associated with DNS configuration information from an application function (AF); (Baek; FIG. 1; Summary, ¶ [0098]-[0115]; A DNS associated with policies and a application function.) 
Baek does not explicitly suggest according to the DNS configuration policy, configuring, by the SMF, a function with one or more packet handling rules including DNS configuration parameters, wherein the DNS configuration parameters include one or more UE address and one or more FQDNs; and receiving, by the SMF from the function, one or more DNS messages associated with one or more detected DNS queries.
However, in analogous art, Du teaches according to the DNS configuration policy, configuring, by the SMF, a function with one or more packet handling rules including DNS configuration parameters,
 wherein the DNS configuration parameters include one or more UE address and one or more FQDNs; and (Du; FIG. 1-2; Summary, ¶ [0084]-[0086]; The embodiment(s), comparable in methodology and scope, detail UEs, an SMF, functions, and policies related to web traffic associated with a DNS.) 
receiving, by the SMF from the function, one or more DNS messages associated with one or more detected DNS queries. (Du; FIG. 1-2; Summary, ¶ [0083]-[0088]; The embodiment(s) detail a SMF, functions and services and DNS request/queries.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek in view of Du to include packet handling rules for the reasons of servicing web requests in a DNS. (Du Abstract & Summary)

Claim(s) 2-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2018/0317157 A1), in view of Du et al. (US 2020/0162270 A1) and further in view of JUNG et al. (US 2018/0367619 A1). 
Re Claim 2 & 12, Baek-Du discloses the method according to claim 1, yet does not explicitly suggest further comprising: according to the DNS configuration parameters, detecting, by the function, a DNS query message from a user equipment (UE) to a DNS server; and sending, by the function to the SMF, a DNS message including a domain name that the UE is querying.  
However, in analogous art, JUNG teaches according to the DNS configuration parameters, detecting, by the function, a DNS query message from a user equipment (UE) to a DNS server; and (JUNG; FIG. 1; Summary; The embodiment(s) detail comparable methodology that detail the detecting of DNS message.) 
sending, by the function to the SMF, a DNS message including a domain name that the UE is querying. (JUNG; FIG. 1; Summary; The embodiment(s) detail comparable methodology that detail the transmission of domain name.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek-Du in view of JUNG to transmit domain names for the reasons of creating a method transmitting domain names in a 5G Communication environment. (JUNG Abstract) 

Re Claim 3, Baek-Du-JUNG discloses the method according to claim 2, further comprising: 
reading, by the function, the domain name that the UE is querying from the DNS query message. (JUNG; FIG. 1-5; Summary, ¶ [0050]-[0080]; The embodiment(s) detail comparable methodology that detail the transmission of domain name.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek-Du in view of JUNG to transmit domain names for the reasons of creating a method transmitting domain names in a 5G Communication environment. (JUNG Abstract) 

Re Claim 4 & 13, Baek-Du-JUNG discloses the method according to claim 2, further comprising: 
according to the DNS configuration parameters, detecting, by the function, a DNS response message from the DNS server to the UE, wherein the DNS response includes IP address information; and (JUNG; FIG. 1-5; ¶ [0059]-[0062], [0067]-[0085]; IP addresses associated with a DNS query.) 
sending, by the function to the SMF, a second DNS message including the IP address information. (JUNG; FIG. 1-5; ¶ [0059]-[0062], [0067]-[0085]; The transmission of IP address information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek-Du in view of JUNG to transmit domain names for the reasons of creating a method transmitting domain names in a 5G Communication environment. (JUNG Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443